DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2009-036157 A).
Regarding claim 9, Takahashi discloses a pre-chamber spark plug for a combustion chamber of an internal combustion engine, comprising: 
a pre-chamber (46) which has a plurality of openings (47) and which is connectable fluidically to the combustion chamber via the openings, and
a first spark gap (45b) and a second spark gap (45a) which are disposed in the pre-chamber and via which respective ignition sparks are formable;
wherein the first and second spark gaps are arranged asymmetrically distributed in the pre-chamber and wherein the first spark gap is arranged further outwards than the second spark gap along a direction extending perpendicularly to a longitudinal direction (along 41) of the pre-chamber spark plug; and 

	Regarding claim 10, Takahashi further discloses wherein the first spark gap is formed between two first electrode regions and the second spark gap is formed between two second electrode regions, wherein the two first electrode regions have a first distance from each other and the two second electrode regions have a second distance from each other which is different from the first distance (as shown in Figures 10 and 12).
	Regarding claim 14, Takahashi further discloses wherein respective passage directions of at least two of the openings run at an angle to the longitudinal direction of the pre-chamber spark plug (as shown in Figures 10 and 12). 
	Regarding claim 16, Takahashi further discloses an internal combustion engine for a motor vehicle, comprising: 
	a combustion chamber (30); and
	the pre-chamber spark plug (40) according to claim 9 which is assigned to the combustion chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A). 
Regarding claim 11, Takahashi discloses the plug of claim 10 as discussed above but does not explicitly disclose the first and second distances differ from one another within a range of .05 to .15 millimeters inclusive. It would have been an obvious matter of design choice to a person of ordinary skill in the art to limit the difference between the first and second distances to the inclusive range of .05 to .15 because discovering the optimum distance would have been a mere design consideration based on the desired gap length.  Such a modification would have involved only routine skill in the art to accommodate the breakdown voltage requirement as discussed in paragraph 0023 of Takahashi.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 1, Takahashi discloses the plug of claim 10 as discussed above but does not explicitly disclose the first and second distances differ from one another within a range of .05 to .15 millimeters inclusive. It would have been an obvious matter of design choice to a person of ordinary skill in the art to limit the difference between the first and second distances to the inclusive range of .05 to .15 because discovering the optimum distance would have been a mere design consideration based on the desired gap length.  Such a modification would have involved only routine skill in the art to accommodate the breakdown voltage requirement as discussed in paragraph 0023 of Takahashi.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Eaton (US Patent Number 3,868,530).
Regarding claim 13, Takahashi discloses the plug according to claim 10 but does not disclose wherein at least respective tips of the electrode regions are formed of a precious metal. 

Eaton teaches that it is known in the art to use precious or semi-precious metals as electrode tips in spark plugs for prolonged life (Background of the Invention). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tips disclosed by Takahashi with the material disclosed by Eaton because this will extend the useable life of the spark plug. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Kuhnert (US Patent Application Publication 2017/0358906).
	Regarding claim 15, Takahashi discloses the plug of claim 14 as discussed above, but does not disclose a central opening. 
	Kuhnert discloses one central opening and at least two openings arranged distributed around the central opening (14) in a circumferential direction of a pre-chamber spark plug (as shown in Figure 1). Kuhnert teaches that igniting characteristics of prior art pre-chamber spark plugs were insufficient, and that his design with a central opening improves spark efficiency [0005-0006]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the central opening disclosed by Kuhnert with the plug disclosed by Takahashi to improve the spark efficiency of the plug. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747